Dear Judge Feucht:
This office is in receipt of your opinion request, which has been assigned to me for research and reply. You raise the following issue for our review:
             Would the Dual Officeholding and Dual Employment laws of Louisiana prohibit an individual from concurrently holding full-time employment as a police officer with the City of Eunice Police Department, while serving as a "Case Manager" for the Eunice City Court?
The provision of the Dual Officeholding and Dual Employment laws of this state applicable to your inquiry is contained in LSA-R.S. 42:63(E) which states:
             "No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision, or in a combination of these."
In your letter, you state that employment as a "case manager" does not involve the duty of making arrests or carrying a weapon. Additionally, these managers are paid on a salary basis and would work an average of fifteen (15) to twenty (20) hours a week.
"Full time" employment is defined as at least seven (7) hours per day of work and at least thirty-five (35) hours per week of work. LSA-R.S. 42:62(4). "Part time" employment is defined as less than the number of hours of work defined as full time. LSA-R.S. 42:62(5). Based upon your description of hours spent per week in the position of case manager, that position can only be classified as part-time employment. we will assume for our discussion that employment as city police officer is a full-time position.
No prohibition exists against holding part-time employment in a political subdivision of the state while holding full-time employment in a separate political subdivision of the state. The prohibition extends only to the holding of simultaneous full-time employments in political subdivisions of the state.
We therefore conclude that the two officers in question may assume the part-time positions of case managers with the City Court of Eunice, while at the same time retaining their full-time employment with the City of Eunice Police Department. Finally, this office refers all questions which raise ethical concerns to Mr. Gray Sexton, Board of Ethics for Elected Officials, 7434 Perkins Road, Suite B, Baton Rouge, LA, 70808. Should you have any concerns in this regard, please contact the Ethics Commission at the stated address.
Very truly yours,
                          Richard P. Ieyoub Attorney General
                          Kerry L. Kilpatrick Assistant Attorney General